Citation Nr: 1617170	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  These matters were previously remanded by the Board for additional development in October 2013.  

The Veteran was scheduled for a hearing before the Board in April 2011.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin cancer was not present until many years after service and is not attributable to active service, to include exposure to herbicides.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A September 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  As to private treatment records, the Veteran did not provide authorization to request records from any private treatment provider in response to a February 2014 letter, and a February 2014 Report of General Information indicates that the Veteran asserted during a telephone conversation that he had no more evidence to send, that VA had all of his treatment records, and that he did not know the address of Wesley Pathology Consultants, the private treatment provider that had previously been referenced in the record.  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has taken every reasonable action it can to obtain the Veteran's private treatment records, the duty to assist has been fulfilled.  

A VA examination was conducted in December 2013.  The record does not reflect that the examination was inadequate for purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted an examination of the Veteran, and provided the requested opinion supported by rationale.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran and his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).   The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The record reflects that the Veteran was treated for basal cell carcinoma on his face in 2001 and 2008.  This treatment did not discuss the origin of the Veteran's cancer.  The Veteran has contended that exposure to herbicides such as Agent Orange in Vietnam has caused his skin cancer.  

A VA examination was conducted in December 2013.  The examiner noted a diagnosis of basal cell carcinoma of the right upper face status post-excision, and stated that the cancer was in remission.  The Veteran reported that he first started noticing the cancer "a few years ago."  The examiner concluded that the Veteran's basal cell carcinoma of the right upper face is not (meaning less than 50 percent probability) related to his active duty service, to include as due to chemical exposures such as Agent Orange.  The examiner explained basal cell carcinoma was not found during service or within a year of leaving service, and that basal cell carcinoma is not historically or pathologically correlated to chemical exposures such as Agent Orange.  The examiner noted that the Veteran had risk factors such as sun exposure for over 68 years, being a Caucasian man, and advancing age, and provided general medical information about basal cell carcinoma.  

The Board notes that the Veteran's personnel record reflects service in Vietnam from November 1968 to November 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides during his military service.  38 C.F.R. § 3.307(1)(6)(iii).  However, the Veteran has been diagnosed with basal cell carcinoma, which is not among the types of disabilities contemplated for presumptive service connection under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010).  

As the Board finds that the Veteran is not entitled to service connection on the basis of presumption, the Veteran must prove that it is at least as likely as not that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  In this case, the Veteran's STRs do not contain any notation related to his skin.  The Veteran denied skin disease in his November 1969 Report of Medical History.  The examiner has found that the Veteran's basal cell carcinoma was not caused by service, and explained that the Veteran's disability is not historically or pathologically correlated to chemical exposures such as Agent Orange.  Although the Board recognizes the Veteran's sincere belief that herbicide exposure has caused his skin cancer, the record indicates that the Veteran is a lay person without medical training.  As a lay person, the Veteran is not competent to opine on complex medical questions such as the etiology of cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the most probative evidence in this case does not support finding a nexus between the Veteran's military service and his skin cancer.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for skin cancer is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides in service, is denied.  


REMAND

The October 2013 remand instructed that the Veteran be afforded a VA examination as to his bilateral hearing loss.  The remand specified that, in the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  The Veteran did not appear at his scheduled December 2013 VA audio examination.  Although a general notice that an examination would be scheduled by the VA medical facility nearest the Veteran was sent in November 2013, the record does not contain documentation showing that the Veteran was notified specifically of the scheduled December 2013 audio examination.  Moreover, a February 2014 Report of General Information indicates that a VA representative specifically asked the Veteran about the November 2013 letter, and the Veteran asserted that he had not received any correspondence from VA.  As the record does not indicate that VA sent appropriate notification of the scheduled December 2013 audio examination, there has not been compliance with the October 2013 remand.  Therefore, additional remand is required.  Stegall v. West, 11 App. 268, 271 (1998).  In this case, as the Board notes that as the existence of a current hearing loss disability is not at issue, and there appears to be ongoing difficulty contacting the Veteran, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.  

The claims folder should also be updated to include VA treatment records compiled since January 7, 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Robert J. Dole VA Medical Center (VAMC) in Wichita, Kansas, and all associated outpatient clinics dated from January 7, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to the November 2008 VA examiner if available, or another appropriate VA clinician.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is caused by service;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting left ear hearing loss is aggravated (permanently worsened beyond the normal progression) by service.

The clinician must convert the audiological results in the December 1967 entrance examination from ASA units to ISO units.  The clinician should also comment on the 10-decibel shift in the right ear at 1000 Hertz between entrance and exit.

Any opinion offered must be supported by a complete rationale.  The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  If the clinician feels that an examination of the Veteran is necessary to provide the opinion requested, such an examination should be scheduled.  

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


